UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4249


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TERRELL DEVON STEWART,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00164-JAB-1)


Submitted:    July 24, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Paul A. Weinman, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terrell Devon Stewart pled guilty to possession of a

firearm by a convicted felon, 18 U.S.C. §§ 922(g)(1), 924(e)

(2006), and was sentenced as an armed career criminal to the

statutory minimum sentence of 180 months imprisonment.                                Stewart

appeals    his      sentence,      arguing        that    he    does     not    qualify     for

sentencing as an armed career criminal.                        We affirm.

               Stewart      asserts    that       he     lacked    the    required        three

predicate convictions because his prior conviction for attempted

felony    common      law    robbery      was      not    punishable       by    a   term    of

imprisonment exceeding one year.                   He concedes correctly that his

argument is foreclosed by our decision in United States v. Harp,

406 F.3d 242, 246-47 (4th Cir. 2005).

               We   therefore       affirm        the     sentence       imposed     by     the

district    court.          We    dispense      with     oral     argument      because     the

facts    and    legal    contentions         are       adequately      presented      in    the

materials      before       the   court    and      argument       would       not   aid    the

decisional process.

                                                                                     AFFIRMED




                                              2